COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER ON MOTION

Cause number:             01-10-01049-CR
Style:                    Jose Luis Bazan
                          v The State of Texas
Date motion filed*:       January 16, 2013
Type of motion:           Motion to Vacate and Withdraw Mandate
Party filing motion:      Appellant



The motion is GRANTED. This Court ORDERS that the Clerk of the Court withdraw the mandate
issued on January 14, 2013.

         It is so ORDERED




Judge's signature:     /s/ Jane Bland
                       Acting individually

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: January 22, 2013